DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 6/11/21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/21.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/20/20, 10/02/20,12/10/20,  2/23/21, 4/27/21, and 4/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreupl et al. (US PGPub 2009/0026524, hereinafter referred to as “Kreupl”).
Kreupl disclose the semiconductor device as claimed.  See figures 1-14, and corresponding text, where Kreupl teaches, pertaining to claim 1, a semiconductor device, comprising: a first semiconductor structure (12) comprising a programmable logic device, an array of static random-access memory (SRAM) cells, and a first bonding layer (30) comprising a plurality of first bonding contacts (figure 1; [0013-0018]); a second semiconductor structure (24) comprising an array of NAND memory cells and a second bonding layer (26) comprising a plurality of second bonding contacts (figures 1 and 2; [0013-0019]); and a bonding interface (14, 28) between the first bonding layer and the 
Kreupl teaches, pertaining to claim 2, wherein the first semiconductor structure comprises: a substrate; the programmable logic device on the substrate; the array of SRAM cells on the substrate and outside of the programmable logic device; and the first bonding layer above the programmable logic device and the array of SRAM cells (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 3, wherein the second semiconductor structure comprises: the second bonding layer above the first bonding layer; a memory stack above the second bonding layer; an array of three-dimensional (3D) NAND memory strings extending vertically through the memory stack; and a semiconductor layer above and in contact with the array of 3D NAND memory strings (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 4, wherein the second semiconductor structure comprises: the second bonding layer above the first bonding layer; an array of two-dimensional (2D) NAND memory cells above the second bonding layer; a semiconductor layer above and in contact with the array of 2D NAND memory cells (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 5, further comprising a pad-out interconnect layer above the semiconductor layer, wherein the semiconductor layer comprises polysilicon or single-crystal silicon (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 6, wherein the second semiconductor structure comprises: a substrate; a memory stack above the substrate; an array of 3D NAND memory strings extending vertically through the memory stack; and the second bonding layer above the memory stack and the array of 3D NAND memory strings (figures 1 and 2; [0013-0019]). 
pertaining to claim 7, wherein the second semiconductor structure comprises: a substrate; an array of 2D NAND memory cells on the substrate; and the second bonding layer above the array of 2D NAND memory cells (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 8, wherein the first semiconductor structure or the second semiconductor structure further comprises a peripheral circuit of the array of NAND memory cells (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 9, wherein the first semiconductor structure comprises a first interconnect layer vertically between the first bonding layer and the programmable logic device, and the second semiconductor structure comprises a second interconnect layer vertically between the second bonding layer and the array of NAND memory cells; and the programmable logic device processor and the array of SRAM cells are are electrically connected to the array of NAND memory cells through the first and second interconnect layers and the first and second bonding contacts (figures 1 and 2; [0013-0019]). 
Kreupl teaches, pertaining to claim 10, wherein the programmable logic device comprises a plurality of programmable logic blocks (figures 1 and 2; [0013-0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 19, 2021